Citation Nr: 0602086
Decision Date: 01/25/06	Archive Date: 06/16/06

DOCKET NO. 04-04 882                        DATE JAN 25 2006


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for a right shoulder disorder, characterized as rotator cuff tendonitis.

REPRESENTATION

Appellant represented by: The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and father

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran's verified active duty is from July 5, 1990, to November 30, 1992. He had additional reserve duty including during 1996 at which time he experienced injury.

In a rating action in April 2001, service connection was granted for left shoulder rotator cuff tendonitis with mild impingement, for which a 10 percent rating was
assigned. The veteran thereafter pointed out that his claim for his right shoulder disability was made at the same time as the one for the left shoulder problems but had not been addressed in the RO's 2001 action.

This current matter carne before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, FL.

Service connection is also in effect for lumbosacral strain, for which a noncompensable rating is assigned. [The left shoulder disability was incurred during inactive duty for training in 1996; the low back disorder was acquired during active duty in 1992 and service connection was granted in a rating action shortly thereafter].

This veteran and his father testified before a Veterans Law Judge at a hearing at the RO in December 2005.

FINDINGS OF FACT

1. Adequate evidence is of record for an equitable resolution of the issue relating to a right shoulder disability.

- 2 



CONCLUSION OF LAW

A chronic right shoulder disorder, characterized as rotator cuff tendonitis, is the result of service. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION Preliminary Considerations

Certain revisions have been effectuated with regard to an obligation placed on VA for providing assistance in development of evidence, and in other areas. A notice letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) (2005) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). Correspondence dated in March 2002, which properly preceded the rating decision on appeal, satisfied these criteria. Id. The veteran was sent a subsequent communication in May 2003 that also provided sufficient information. And the veteran has been otherwise given the specifics of the relevant regulations and reasons for denial of the claim in a variety of forms, through statements and supplemental statements (SOCs), (SSOCs), respectively, in correspondence, at a hearing, etc.

The veteran was provided with the required information and given every opportunity to respond thereto. The VA also attempted to obtain all relevant evidence pertinent to the issue on appeal, and there is no indication that there is any prejudice to the veteran by the order of the events in this case. See Bernard v. Brown, 4 Vet. App. 384 (1993). In the timing of notifications and such related matters, there has been no injury to' the veteran. As such, the Board concludes that

- 3 



any error is harmless, and does not prohibit consideration of this matter on the merits. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985),

The Board observes that VA has also satisfied its duty to assist the veteran. The veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. Specifically, VA has associated with the claims folder the veteran's service medical records, and VA and private examination reports. The Board is satisfied that adequate development has taken place and there is a sound evidentiary basis for resolution of the issue relating to a chronic right shoulder disability without detriment to the due process rights of the veteran. The VA has satisfied its obligation to notify and assist the veteran in this case.

Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In addition, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred in or aggravated while performing inactive duty training. 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d).

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions. Each disabling condition shown by a

- 4 



veteran's service records, or for which he seeks service connection must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence. Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the VA to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. See 38 C.F.R. § 3.303(a).

The United States Court of Appeals for Veterans Claims (Court) has held that "where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The Federal Circuit has also held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board has the responsibility to assess the credibility and weight to be given to the competent medical evidence of record. See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Woodv. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay statements and those of other acquaintances. However, these lay individuals do not possess the requisite medical expertise, credentials, or training to render a medical diagnosis or a competent opinion as to causation. See Routen v. Brown, 10 Vet. App. 183, 186 (1998), affd, Routen v. West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, op. eit. at 495 (1992).

- 5 



It is the policy of VA to administer the law under a broad interpretation, consistent
with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran's verified active duty is from July 5, 1990, to November 30, 1992. He had additional reserve duty including during 1996 at which time he experienced Injury.

Extracts are of record from the veteran's personnel and other service files including from HQ 81st Regional Support Command, Birmingham, AL, and in particular, relating to a line of duty determination dated in April 1997. In summary, while on inactive duty for training status (reserve. duty) in December 1996, the veteran was involved in a Family Day touch football game. (Specific dates given are December 7-8, 1996). He sustained an injury at that time. He was provided with pain and anti-inflammatory medications. The limited contemporary records are somewhat vague as to which shoulder was involved although clearly there was left shoulder impairment and immediate treatment focus in the report was his left shoulder.

A DA Form 2173 is of record, dated soon after the injury, in which the veteran was said to have been tackled and "injured his shoulder" (without identifying which shoulder).

The veteran argues that both shoulders were injured at the time of the 1996 sports injury, but that since the left one was initially worse, the attention was at first limited thereto.

- 6 



Clinical records reflect that he underwent evaluative procedures for the left shoulder soon after the injury and eventually required more substantial treatment. 'Clinical records from early in 1997 reflect that he was having complaints with regard to the right shoulder and he asked to have that evaluated at the same time as damage was assessed as to the left shoulder. Repeated historical notations were made in those clinical findings that he had had injury to both shoulders at the same time.

A senior medical officer with the 7217th Medical Support Unit, and later commander of the Army's 324th Combat Support Hospital (CSH) in Miami, HD, M.D., provided a statement in January 2004. He had met the veteran in 1999 and had seen the veteran for continuing pain in both shoulders. In the initial evaluation, the officer had rendered a Line of Duty (LOD) determination with regard to the left shoulder disability. The affiant further stated that: "He also presented with a compensatory pain in the right shoulder secondary to his left shoulder injury. With this, I issued him a temporary profile and a referral to the VA Hospital for follow up".

Dr D's statement indicated that he had seen the veteran on follow-up in May 1999 with bilateral shoulder problems. LOD determination had been rendered with regard to the left but not right shoulder which he felt might be partly just due to lack of pursuit by the chain of command. However, he confirmed that the veteran's "bilateral shoulder pains as described in 1999 followed a cause and effect relationship". .

Information is also of record from Dr. GP, dated in 2004, indicating that he had first seen the veteran in March 2001 at his chiropractic offices. The veteran had given a history of injuring both shoulders in service in 1996.

A statement is of record from a platoon sergeant and service comrade of the veteran's, SW, who indicated that he was present during the December 1996 incident and drill. In a detailed letter, Mr. W stated that the veteran had been on the ground several times during the football game and had injured both left and right

- 7 



shoulders. He described the treatment then and since. He also provided details as to why some of the specifics might have been overlooked by the unit at the time.

Statements are of record from Dr. MJ, dated in 2005, relating to the veteran's having been in his employment from October 1995 to January 2001. In addition to being his employer, he stated that he had been the veteran's care-giver during that time. The veteran was then working in his chiropractic office, including the time concurrent with the weekend drill in question. In a detailed and lengthy letter, he indicated that the initial focus was on the immediate and more symptomatic problem involving the left shoulder byt that this did not negate that the right had also been injured, and that there were subsequent symptoms as well. In summary, he opined that not only had the right shoulder been injured at the time of the drill incident, but the left shoulder problems and use of the right shoulder to compensate for inability to fully use the left shoulder had caused the right shoulder to be worse. He also went into some detail as to the practical implications of trying to get the veteran's left shoulder problems fixed while maintaining him in some sort of pay status and other related paperwork details at the time. He felt that these might have impacted the documentation of any collateral right shoulder problems in addition to the well documented ones involving the left shoulder. (emphasis added)

VA and private treatment records confirm that the veteran now demonstrates bilateral shoulder disabilities.

In this case, the aggregate evidence, including the testimony provided by the veteran and his father, and the medical documentation in the file, sustains that the veteran was injured in a ballgame while on inactive duty reserve status in December 1996. Although the documentation contemporary to the incident is not clear on the matter of the right shoulder, it does not negate and otherwise serves to leave considerable room to find reasonable doubt in favor of the veteran that in addition to injury to the left shoulder, he also injured the right shoulder at the same time.

This conclusion is confirmed by both a service comrade and someone who observed the incident in question, and the physician for whom he was then working and for

- 8 



whom he was both employee and patient. And throughout, the veteran's history has been entirely consistent and unwavering.

The veteran's testimony has been comprehensive and credible and is quite persuasive given the nature of confirmatory evidence and expert medical opinions consistent therewith. See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992). It is noted that the veteran himself has some medical background, and has testified to observations which are clearly and unequivocally backed up by both lay and medical professionals who either observed the alleged injury or treated him contemporaneously therefor. His personal views are consistent with the medical expert evaluations of record, including that which is recited above in total. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is not free to substitute its own judgment for that of a competent medical expert). The competent and probative evidence supports the reasonable conclusion that the veteran injured his right shoulder in 1996 in service and has residual disability therefrom. With every reasonable doubt resolved in the veteran's favor, service connection is warranted for right shoulder disability.

ORDER

Service connection for a right shoulder disorder is granted.

M. SABULSKY 
Veterans Law Judge, Board of Veterans' Appeals

- 9 




